IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 STEVEN PITTMAN,                                    : No. 121 MM 2021
                                                    :
                      Petitioner                    :
                                                    :
               v.                                   :
                                                    :
                                                    :
 PENNSYLVANIA PAROLE BOARD,                         :
                                                    :
                      Respondent                    :


                                         ORDER



PER CURIAM

       AND NOW, this 29th day of December, 2021, the “Application for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc” is GRANTED. Petitioner has 30 days in

which to file a Petition for Allowance of Appeal.